Fourth Court of Appeals
                                    San Antonio, Texas
                                           May 26, 2015

                                       No. 04-12-00630-CV

  THE HUFF ENERGY FUND, L.P., WRH Energy Partners, L.L.C., William R."Bill" Huff,
      Rick D'Angelo, Ed Dartley, Bryan Bloom, and Riley-Huff Energy Group, LLC,
                                      Appellants

                                                 v.

                              LONGVIEW ENERGY COMPANY,
                                       Appellee

                    From the 365th Judicial District Court, Zavala County, Texas
                              Trial Court No. 11-09-12583-ZCVAJA
                        Honorable Amado J. Abascal, III, Judge Presiding


     ORDER REGARDING ORAL ARGUMENTS BEFORE THE EN BANC COURT

Sitting:         Sandee Bryan Marion, Chief Justice
                 Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice
                 Jason Pulliam, Justice


        As the parties are aware, the time allotted for arguments in this appeal is limited to forty-
five (45) minutes each side and twenty (20) minutes for appellants’ rebuttal. If more than one
attorney wishes to argue for a side, they must notify this court, no later than close of business
June 1, 2015, of how the total time allotted to each side will be divided.

      Also, if the parties intend to provide the court with handouts for use during oral
arguments, they must provide seven copies of the handout no later than close of business June 1,
2015.

           It is so ORDERED on May 26, 2015.

                                                              PER CURIAM
ATTESTED TO: ___________________________________
             Keith E. Hottle
             Clerk of Court